Citation Nr: 1215150	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, depression, depression not otherwise specified (NOS), major depressive disorder, and major depressive disorder NOS.

2.  Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for major depression was denied therein.  The Veteran perfected an appeal as to this determination.

A claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, VA must consider any and all diagnosed as well as claimed psychiatric disorders.  Id.  The Veteran in this case lacks medical expertise.  His instant claim is missing, but it appears that he requested to reopen his previously denied claim of entitlement to service connection for a nervous disorder.  Diagnoses of depression, depression NOS, major depressive disorder, and major depressive disorder NOS are of record.  The issues on appeal accordingly have been recharacterized as set forth above.

Of note is that the RO impliedly reopened the Veteran's claim in addressing it on the merits.  Yet whether new and material evidence has been received to reopen it is a jurisdictional matter.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This issue therefore must be considered at the outset herein.

Also of note is that Disabled American Veterans was appointed as the Veteran's representative in November 2004.  This organization initially represented him in this matter.  In an January 2008 statement, however, the Veteran revoked the representation.  Revocation of representation may be made at any time.  38 C.F.R. § 14.631(f)(1).  As such, no representative has been set forth in this decision.

The following determinations have been made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for the acquired psychiatric disorder nervous disorder in a September 2006 decision.  This decision was not appealed.  

2.  The evidence received subsequent to this September 2006 decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for an acquired psychiatric disorder.

3.  The evidence shows that the Veteran's acquired psychiatric disorder is related to his service.


CONCLUSIONS OF LAW

1.  The September 2006 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 20.1100 (2011).

2.  The evidence received since the May 2007 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the issues, VA has a preliminary duty to notify and a preliminary duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting the benefit sought with respect to both issues comprising the claim on appeal.  It follows that even if any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

Service connection for the acquired psychiatric disorder nervous disorder was denied by the Board in a September 2006 decision.  Then current diagnoses of nicotine dependence, alcohol dependence, and caffeine-induced insomnia sleep disorder were acknowledged.  However, the first two were identified as disorders for which no VA compensation can be paid.  The last was determined not to be related to the Veteran's service.  Pertinent evidence of record considered in the aforementioned determination included service treatment records, an October 2002 letter from private internal medicine Dr. R.A.C.R, a September 2003 VA examination, and VA treatment records dated until 2005.  

The service treatment records document that the Veteran denied psychiatric problems at his August 1985 entrance examination.  He was found to be psychiatrically normal at that time.  However, he was discharged due to lack of motivation, a negative attitude, an inability to adjust to the military environment, and depression at not being granted leave to see his family which collectively culminated in a suicide attempt in March 1986.

Dr. R.A.C.R.'s letter indicates that the Veteran reported being sad, anxious, and having crying spells during service, being discharged with a diagnosis of a personality disorder, and continuing to experience sadness, anxiety, crying spells, and other similar symptoms after service.  It then was opined by Dr. R.A.C.R. that the personality disorder was a misdiagnosis and that major depression was and continues to be the appropriate diagnosis.

The VA examiner rejected depression as an appropriate diagnosis and instead diagnosed alcohol dependence, nicotine dependence, and caffeine-induced sleep disorder insomnia type.  It was opined that none of these disorders was related to the Veteran's service.

Alcohol use and tobacco disorder were included as diagnoses in the VA treatment records.

The Veteran was notified of the September 2006 decision as well as of his appellate rights.  He did not appeal.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d), 20.1100.  

However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA.  Id.

The Veteran apparently requested that his claim of entitlement to service connection for the acquired psychiatric disorder nervous disorder be reopened in December 2006 (as noted above, the request is missing).  Pertinent evidence associated with the claims file contemporaneous thereto or thereafter consisted of documentation from private Dr. J.R.R.C. (also missing), a January 2007 VA examination, VA treatment records dated beginning in 2007, and private treatment records.

Major depressive disorder and alcohol abuse were diagnosed by the VA examiner, as recounted in the January 2007 VA examination report.  It was opined that the major depressive disorder was not caused by and is not a result of the Veteran's service-connected disabilities.  Noted in this regard was that there was no indication he had any psychiatric problem prior to service, that his suicidal gesture during service was indicative of a psychiatric condition, that his service-connected disabilities developed a few months after his discharge, and thus that his psychiatric condition preceded his service-connected disabilities.

The VA treatment records contain diagnoses of alcohol abuse, nicotine dependence, depression, depression NOS, major depressive disorder, and major depressive disorder NOS.  They reveal that the Veteran attempted to commit suicide in May 2008.

The private treatment records reference current emotional problems.

No consideration was given in the September 2006 decision to the evidence referenced in the preceding paragraphs.  Therefore, this evidence is new.  It also is material because it concerns an unestablished fact necessary to substantiate the claim.  The evidence at the time of the September 2006 decision revealed that the only diagnosed acquired psychiatric disorder for which VA compensation can be paid was not related to the Veteran's service.  Now, the evidence reflects that another disorder for which compensation can be paid has been diagnosed and impliedly related to the Veteran's service.  

Given the aforementioned difference, there is no problem of cumulative or redundant evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade.  Service connection for an acquired psychiatric disorder indeed is granted below based upon consideration of the evidence as a whole.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

III.  Service Connection

The Veteran originally contended that he has an acquired psychiatric disorder as a result of his service.  Specifically, he asserted that this disorder began during service and persisted thereafter.  The Veteran now contends that he has an acquired psychiatric disorder as a result of his service-connected disabilities.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those concerning presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as a psychosis to a compensable degree within one year from the date he separated from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The claimant therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Only the most salient and relevant evidence is discussed below although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  This evidence was set forth above.  

The Board finds, based on the evidence, that service connection for an acquired psychiatric disorder is warranted.  It is undisputed that the Veteran has current diagnoses, namely depression, depression NOS, major depressive disorder, and major depressive disorder NOS, collectively comprising an acquired psychiatric disorder for which VA compensation can be paid.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim).  Also undisputed is that he manifested psychiatric symptoms during service.  Among other things, in-service depression and a suicide attempt are documented.  It was opined that the suicidal gesture was indicative of a psychiatric condition.

These psychiatric symptoms are/psychiatric condition is found to have been incurred during service rather than to have pre-existed service and been aggravated therein.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted by being recorded in examination reports at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Service treatment records show that the Veteran denied such problems at his August 1985 entrance examination.  He was found to be psychiatrically normal at that time.  No evidence, let alone clear and unmistakable evidence, mentions psychiatric problems preceding the Veteran's service.  Further, it was opined that there was no indication he had psychiatric problems prior to service.

Lastly, it impliedly was opined that the Veteran's current acquired psychiatric disorder is related to the psychiatric symptoms/condition he incurred during service.  This conclusion indeed follows from the opinion that his current acquired psychiatric disorder preceded initial manifestation of his service-connected disabilities a few months after his discharge.  

All the requirements for service connection on a direct basis accordingly have been met.  Thus, there is no need to discuss any other theories of entitlement through which this benefit can be established (presumptive, chronicity, 38 C.F.R. § 3.303(d), secondary).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

Service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


